Case 2:18-cv-00412-RWS-RSP Document 61 Filed 06/11/19 Page 1 of 10 PageID #: 1663



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION



   TRAXCELL TECHNOLOGIES, LLC,

               Plaintiff,

         v.                                  Case No. 2:18-CV-0412-RWS-RSP

   NOKIA SOLUTIONS AND NETWORKS
   US LLC; NOKIA SOLUTIONS AND
   NETWORKS OY; NOKIA
   CORPORATION; NOKIA
   TECHNOLOGIES OY; ALCATEL-
   LUCENT USA, INC.; HMD GLOBAL OY;
   AND T-MOBILE USA, INC.

               Defendants.



                        T-MOBILE’S BRIEFING ON MISJOINDER
Case 2:18-cv-00412-RWS-RSP Document 61 Filed 06/11/19 Page 2 of 10 PageID #: 1664



                                                  TABLE OF CONTENTS

  I.     INTRODUCTION ................................................................................................................ 1

  II.    FACTUAL BACKGROUND .............................................................................................. 1

  III.   ARGUMENT ....................................................................................................................... 3
Case 2:18-cv-00412-RWS-RSP Document 61 Filed 06/11/19 Page 3 of 10 PageID #: 1665



         Pursuant to this Court’s Order (D.I. 52), Defendant T-Mobile USA, Inc. (“T-Mobile”)

  hereby responds to Plaintiff Traxcell Technologies, LLC’s (“Traxcell” or “Plaintiff”) Briefing on

  Service and Joinder (D.I. 60) regarding the improper joinder of T-Mobile.

  I.     INTRODUCTION

         Traxcell initially brought suit against Nokia and HMD, later adding allegations against T-

  Mobile. T-Mobile opposes joinder because there are no questions of fact common to all three

  defendants, nor do the claims arise out of the same transaction, occurrence, or series of

  transactions. T-Mobile purchases some network equipment from Nokia. And Nokia and HMD

  purportedly have a relationship related to Nokia branded wireless devices. But T-Mobile has no

  relationship with HMD, and Traxcell’s claims of infringement against T-Mobile have no relation

  to Nokia and HMD’s alleged relationship related to Nokia branded wireless devices. As there is

  no connection between all of the parties and the accused infringement, joinder is therefore not

  appropriate. Indeed, Traxcell said it best:

                 “We are suing T-Mobile for infringement that is different than the
                 infringement for which we are suing Nokia.”

                         - Ex. 1 (Email from Traxcell’s counsel to T-Mobile’s counsel)
                         (emphasis added)

                 “T-Mobile, however, is not a subsidiary or otherwise related to HMD, and
                 the new patent infringement allegations against T-Mobile do not
                 implicate HMD.”

                         - D.I. 60 at 4 (Traxcell’s briefing on service and joinder) (emphasis
                         added)

  For the reasons set forth below, T-Mobile believes that joinder is not appropriate.

  II.    FACTUAL BACKGROUND

         Traxcell originally brought suit against Nokia Solutions and Networks US LLC, Nokia

  Solutions and Networks Oy, Nokia Corporation, Nokia Technologies Oy, Alcatel-Lucent USA


                                                  1
Case 2:18-cv-00412-RWS-RSP Document 61 Filed 06/11/19 Page 4 of 10 PageID #: 1666



  Inc. (collectively, “Nokia”), HMD Global, and HMD Global Oy (collectively, “HMD”) alleging

  infringement of three patents: U.S. Patent Nos. 9,888,353 (“the ’353 patent”) 9,918,196 (“the ’196

  patent”), and 9,549,388 (“the ’388 patent”). See D.I. 1.

          On February 21, Traxcell filed a First Amended Complaint, adding allegations against T-

  Mobile for the ’353 patent and the ’196 patent (but not the ’388 patent). 1 A comparison of the

  original complaint to the amended complaint shows that Traxcell merely added jurisdictional

  allegations against T-Mobile, and the occasional word “T-Mobile” to the claim charts. See D.I.

  50-1 (redline of complaint to amended complaint).                   The substance of the allegations was

  unchanged, with Traxcell routinely lumping the Defendants together as a single entity. The

  allegations in the complaint did not identify any accused products or services; thus there was no

  way to discern whether or not joinder was appropriate.

          In light of the seeming similarity of the claims against T-Mobile and Nokia, T-Mobile

  sought a stay from Traxcell as one of Nokia’s customers. See Ex. 1. In response, Traxcell stated

  that it would be opposed to a stay because “We are suing T-Mobile for infringement that is

  different than the infringement for which we are suing Nokia.” Id. (emphasis added). T-Mobile

  then filed a motion to dismiss for failure to state a claim that is pending. D.I. 33. In the meantime,

  Traxcell served infringement contentions against T-Mobile and the other parties.                             These

  contentions confirmed that Traxcell was in fact suing T-Mobile for infringement that is different

  than the infringement for which they were suing Nokia and HMD. At the status conference on

  May 2, upon hearing the defendants’ concerns regarding service and joinder, the Court ordered

  this briefing.




  1
   Traxcell asserted the ’388 patent against T-Mobile in a different action. See Traxcell Technologies, LLC v. T-
  Mobile USA, Inc., Case No. 2:17-cv-00720 (E.D. Tex.).

                                                          2
Case 2:18-cv-00412-RWS-RSP Document 61 Filed 06/11/19 Page 5 of 10 PageID #: 1667



  III.   ARGUMENT

         In the patent infringement context, accused infringers may only be joined if the right to

  relief arising out of the same transaction, occurrence, or series of transactions or occurrences

  relates “to the making, using, importing into the United States, offering for sale, or selling of the

  same accused product or process,” and “questions of fact common to all defendants or

  counterclaim defendants will arise in the action.” 35 U.S.C. § 299(a) (emphasis added). Accused

  infringers may not be joined on the sole basis that they have each infringed the patents-in-suit.

  § 299(b). “These requirements alone, however, are not sufficient, and a court may still refuse

  joinder to avoid prejudice and delay, ensure judicial economy, or safeguard principles of

  fundamental fairness. In fact, courts have an obligation to look at these considerations.” Salazar

  v. HTC Corp., No. 2:16-CV-01096, 2017 WL 3593789, at *2 (E.D. Tex. Aug. 20, 2017).

         Traxcell’s infringement contentions point to disparate parts of a wireless network in an

  attempt to cobble together an argument for joinder. Specifically, Traxcell argues that HMD sells

  Nokia branded wireless devices that are capable of working on a T-Mobile network. D.I. 60 at 6.

  Notably, Traxcell acknowledges that “T-Mobile, however, is not a subsidiary or otherwise related

  to HMD.” Id. at 4. Traxcell then argues that T-Mobile purchases network equipment (not wireless

  devices) from Nokia. Id at 6. Traxcell then concludes that this “combination of handset, network,

  and equipment make up the components of, for example, a ‘wireless communications system’ as

  claimed in claim 1 of the ‘388 patent,” sufficient for joinder purposes. Id. There are a number of

  problems with this argument.

         First and foremost, none of this information is contained within Traxcell’s complaint. See

  D.I. 22. Traxcell’s complaint provides no allegations as to how any of the defendants are

  purportedly related to each other, how the claim elements relate to each defendant, or how those



                                                   3
Case 2:18-cv-00412-RWS-RSP Document 61 Filed 06/11/19 Page 6 of 10 PageID #: 1668



  elements intertwine. Rather, in the complaint, Traxcell asserts that each defendant provides each

  element. See, e.g., D.I. 22 at 13 (asserting infringement based on “T-Mobile, Nokia, ALU and

  HMD Global wireless communications devices Cellular (or SON) Networks - TMobile, Nokia,

  ALU and HMD Global wireless communications devices Location APIs, Softwares, Apps, SDKs,

  etc. as well as other Network Location APIs or Softwares offered by T-Mobile, Nokia, ALU and

  HMD Global, T-Mobile, Nokia, ALU and HMD Global wireless communications devices Base

  Stations / Towers / Small Cells / DAS etc. (examples of different types of compatible, T-Mobile,

  Nokia, ALU and HMD Global Small or Femto cells; as well as other similar products of third-

  parties sold (or offered or used) by T-Mobile, Nokia, ALU and HMD Global.”). Because such

  allegations are not part of the complaint, they cannot be used to justify joinder. See Panoptis

  Patent Management, LLC v. Blackberry Corporation, 2017 WL 780885, at *2 (E.D. Tex. Feb. 10,

  2017) (in a motion to dismiss, finding that Plaintiff could not use the infringement contentions to

  provide more detail to the complaint because “complaint—not motions, expert reports, or

  infringement contentions—governs scope of litigant’s claim”).

         Second, the ’388 patent is not asserted against T-Mobile in this litigation. See D.I. 22 at

  n.1 (“Plaintiff is not asserting the ‘388 patent against T-Mobile in this cause of action.”). Thus,

  whatever connection between the parties Traxcell has imagined for the ’388 patent is not relevant

  for joinder purposes. Traxcell has made no showing that joinder is appropriate for any of the

  claims asserted against all three parties (the ’196 patent and the ’353 patent).

         Third, T-Mobile has no relation to HMD, as Traxcell openly admits. D.I. 60 at 4 (“T-

  Mobile, however, is not a subsidiary or otherwise related to HMD.”). HMD’s relationship with

  Nokia (as a seller of wireless devices) has no connection to Nokia’s relationship with T-Mobile

  (as a provider of network equipment). Traxcell cannot use T-Mobile’s unrelated relationship with



                                                   4
Case 2:18-cv-00412-RWS-RSP Document 61 Filed 06/11/19 Page 7 of 10 PageID #: 1669



  Nokia (via network equipment) to wrap T-Mobile into some dispute involving Nokia and HMD

  (regarding wireless devices). It is certainly not enough that HMD’s devices can be used on T-

  Mobile’s network, because “[g]iven the nature of this industry, particularly the fact that individual

  products or processes must be able to integrate into a larger system . . . there must be some further

  evidence of a relationship between the parties with respect to a certain product or process in order

  to support joinder under § 299.” Realtime Data, LLC v. Hewlett Packard Enter. Co., No. 6:16-

  CV-00086, 2017 WL 3709095 (E.D. Tex. Feb. 3, 2017). This is no different than if Traxcell had

  sued Apple as a manufacturer of wireless devices in place of HMD. There is clearly no relationship

  between Nokia’s network equipment and HMD’s wireless devices. The fact that Nokia and HMD

  have some unrelated relationship as to HMD’s wireless devices does not change that fact. Indeed,

  Traxcell itself, in trying to justify its service attempts, argues that “the new patent infringement

  allegations against T-Mobile do not implicate HMD” (D.I. 60 at 4), demonstrating that joinder is

  not appropriate.

         Further, Traxcell attempts to argue that there is something unique as to the handsets sold

  by HMD. See D.I. 60 at 7 (“Not all cell phone handsets are capable of providing the location

  information that the HMD handsets are able to provide.”). But, even if the HMD handsets are able

  to provide some sort of special location information, it is unclear how that information relates to

  any of the claims asserted against T-Mobile. Moreover, Traxcell’s infringement contentions belie

  that there is nothing unique about the HMD handsets.

         The ’353 patent relates to a “user location database controller” that determines a location

  of a mobile wireless device. See D.I. 22-2 at claim 1. According to Traxcell’s allegations against

  T-Mobile, the accused user location databases do not have any relation to HMD handsets. See Ex.

  2 (Ex. C to SON contentions) (“For theories of direct infringement, Plaintiff contends that an



                                                   5
Case 2:18-cv-00412-RWS-RSP Document 61 Filed 06/11/19 Page 8 of 10 PageID #: 1670



  accused user location database controller corresponds to a computer . . . on which one or more

  softwares or solutions such as T‑Mobile (and/or Metro PCS) LBS softwares or applications (for

  example, T-Mobile 9-1-1/ Enhanced 9-1-1 Services, T-Mobile Coverage Map, T-Mobile

  FamilyWhere, etc.); Nokia Eden-NET SON Solutions (Link) – (i.e., Eden Rock’s Eden-NET SON,

  Nokia iSON Manager, Nokia NetAct including NetAct Advanced Configurator, NetAct

  Optimizer, NetAct Advanced Monitor, etc.); any other third-party LBS softwares or applications,

  etc. as well as APIs or Softwares OR SDKs provided by T-Mobile or its partners such as

  LocationLabs, LocationSmart, etc., have been loaded.”); Ex. 3 (Ex. C to WLAN contentions)

  (same). Moreover, Traxcell has not even identified HMD handsets (or Nokia branded handsets)

  as an accused wireless device in its contentions against T-Mobile. See Ex. 4 (Ex. B to SON

  contentions); Ex. 5 (Ex. B to WLAN contentions). Thus, T-Mobile’s purported infringement of

  the ’353 patent is entirely unrelated to HMD.

             Likewise, the ’196 patent relates to a directional assistance service. See D.I. 22-3 at claim

  1. As asserted against T-Mobile in Traxcell’s infringement contentions, 2 the accused products are

  Apple Maps, Google Maps, and T-Mobile’s E911 system. Of these, Traxcell has not alleged

  infringement of either Apple Maps or T-Mobile’s E911 system against Nokia or HMD. Thus, the

  three defendants only have Google Maps in common. Google Maps does not have any special

  relation to HMD devices. Indeed, in its infringement contentions, Traxcell asserts that essentially

  every wireless device is an accused “wireless mobile communications device.” See Ex. 6 (Ex. B

  to Google Maps contentions); Ex. 7 (Ex. B-1 to Google Maps contentions); Ex. 8 (Ex. B-2 to

  Google Maps contentions). “The fact that the products are the same is not sufficient. The claims

  against each independent defendant must ‘share an aggregate of operative facts.’” Jones v.



  2
      None of these are mentioned or discussed in Traxcell’s complaint against T-Mobile.

                                                            6
Case 2:18-cv-00412-RWS-RSP Document 61 Filed 06/11/19 Page 9 of 10 PageID #: 1671



  Samsung Elecs. Am., Inc., No. 4:16-CV-111, 2016 WL 9281363, at *1 (E.D. Tex. Sept. 1, 2016).

  Permitting joinder simply on the basis that HMD’s wireless devices may run Google Maps and T-

  Mobile’s network may support HMD’s wireless devices opens the door to the joinder of every

  wireless device manufacturer identified in Traxcell’s Exhibit B into this suit. See Realtime Data,

  LLC v. Hewlett Packard Enter. Co., No. 616-CV-00086, 2017 WL 3709095, at *3 (E.D. Tex. Feb.

  3, 2017).

         The cases cited by Traxcell are inapposite. In In re EMC Corporation, the Federal Circuit

  explicitly did not decide the issue under 35 U.S.C. § 299, as that statute was enacted after the case

  was filed. In re EMC Corporation, 677 F.3d 1351, 1356 & n.4 (Fed. Cir. 2012) (“As discussed

  above, we do not decide today whether the new joinder provision at 35 U.S.C. § 299 changes the

  test for joinder of defendants in patent infringement actions”). Moreover, the court made no ruling

  as to whether joinder was or was not appropriate in that circumstance, instead remanding as the

  district court had applied the wrong standard and noting that “whether the alleged acts of

  infringement occurred during the same time period” could be a pertinent factor. Id. at 1359. And

  in Smartflash LLC v. Apple, Inc., three of the four defendants used the “Store Kit framework”

  provided by Apple (the fourth defendant) to develop mobile device apps. Smartflash LLC v. Apple,

  Inc., No. 6:13-CV-447, 2014 WL 4421657, at *3 (E.D. Tex. Sept. 8, 2014). This situation is

  clearly distinct from here, where T-Mobile is connected to Nokia via network equipment, while

  HMD is connected to Nokia via mobile devices. There is simply no overlap.

         For the foregoing reasons, joinder of T-Mobile is not proper.




                                                   7
Case 2:18-cv-00412-RWS-RSP Document 61 Filed 06/11/19 Page 10 of 10 PageID #: 1672



    Dated: June 11, 2019                             Respectfully,

                                                     /s/ Jacob K. Baron with permission,
                                                     by Michael E. Jones
                                                     Jacob K. Baron
                                                     jacob.baron@hklaw.com
                                                     HOLLAND & KNIGHT LLP
                                                     10 St. James Avenue, 11th Floor
                                                     Boston, MA 02116
                                                     Telephone: (617) 523-2700
                                                     Facsimile: (617) 523-6850

                                                     Michael E. Jones
                                                     State Bar No. 10929400
                                                     mikejones@potterminton.com
                                                     POTTER MINTON, P.C.
                                                     110 N. College Ave., Suite 500
                                                     Tyler, Texas 75702
                                                     Telephone: (903) 597-8311
                                                     Facsimile: (903) 593-0846

                                                     Attorneys for T-Mobile USA, Inc.


                                  CERTIFICATE OF SERVICE

           The undersigned hereby certifies that all counsel of record who are deemed to have
   consented to electronic service are being served with a copy of this document via electronic
   mail per Local Rule CV-5(a)(3) on June 11, 2019. Any other counsel of record will be served
   by First Class U.S. mail on this same date.

                                               /s/ Michael E. Jones




                                                 8
